Citation Nr: 0022993	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  95-41 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a compensable rating for a left shoulder 
(minor) disability, to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from November 1978 to 
September 1982.  

The veteran filed a claim for an increased rating for a left 
shoulder disability in September 1994.  This appeal arises 
from a January 1995 rating decision of the Baltimore, 
Maryland Regional Office (RO).  A Notice of Disagreement was 
received in February 1995 and a Statement of the Case was 
issued in May 1995.  The veteran filed a substantive appeal 
in November 1995 and requested a hearing at the RO before a 
hearing officer.  A hearing at the RO before a hearing 
officer was held in April 1998.  

This case was remanded in October 1998 for further 
development.  The case was thereafter returned to the Board.

In December 1998, the RO sent the veteran a letter at his 
address of record requesting clarification as to whether he 
wanted a hearing in Washington, DC, before a member of the 
Board or a hearing at the RO before a local hearing officer.  
It was noted that a hearing at the RO before a member of the 
Board was not available.  It was indicated that if the 
veteran did not reply in 30 days it would be assumed that he 
did not want a hearing.  There has been no response, 
therefore, this case is being processed as though the hearing 
request has been withdrawn. 


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for a left 
shoulder (minor) disability is plausible, and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained by the RO.

2.  The veteran's left shoulder disability is manifested by 
pain and limitation of motion no greater than midway between 
side and shoulder level; there are no current clinical 
findings demonstrating dislocation or malunion of the 
humerus.

3.  An exceptional or unusual disability picture is not 
present in this case as to the veteran's service connected 
left shoulder (minor) disability.


CONCLUSION OF LAW

The criteria for the assignment of a rating of 20 percent 
rating and no greater for a left shoulder (minor) disability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code 5201, 5202, 5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he injured 
his left shoulder and suffered an acromioclavicular 
separation in March 1979.  Additionally noted on the service 
enlistment examination in March 1978 was that the veteran was 
right handed.

In September 1994, the veteran filed a claim for service 
connection for a left shoulder disability.

In January 1995, the veteran was scheduled for an examination 
by the VA but failed to appear.

By rating action of January 1995, service connection for left 
shoulder was granted and an evaluation of 0 percent was 
assigned.  The current appeal to the Board arises from this 
action.

In February 1995, the veteran wrote the VA that he was unable 
to attend the previously scheduled examination and requested 
that his examination be rescheduled.  

On a VA outpatient record from March 1995, the veteran was 
seen with a history of left shoulder dislocation in 1978.  He 
reported chronic pain.  On examination, there was pain when 
moving the shoulder.  He had generalized tenderness all 
around the right [sic] shoulder.  Active range of motion was 
limited due to pain; abduction was to 30 to 40 degrees 
approximately.  He was unable to use the right [sic] arm when 
in pain.  Muscle strength was difficult to evaluate due to 
pain but it was at least fair in the right [sic] hand.  The 
neurological examination was unremarkable.  No x-ray report 
was available.  The impression included chronic right [sic] 
shoulder dislocation.  

On a VA examination in March 1995, it was indicated that the 
veteran dislocated his shoulder in service.  He had reinjured 
his shoulder three weeks previously doing construction work.  
He had since had constant severe pain, primarily on holding 
his arm down while walking.  It was eased with a sling.  He 
had been given pain reliever medication with some relief.  He 
reported that he could no longer use the left arm for any 
heavy work.  It was indicated that the veteran was right 
handed.  The examination of the left shoulder showed normal 
appearance without deformity.  There was no swelling, fluid, 
heat, or erythema.  There was marked tenderness superiorly 
and laterally.  There was mild crepitus on all movement.  
There was no dislocation currently.  The neurological 
examination was intact.  The veteran had normal grip and 
grasp and normal fine and gross manipulation.  The range of 
motion showed abduction to 100 degrees, flexion to 90 
degrees, external rotation to 40 degrees, and internal 
rotation to 70 degrees.  The x-rays showed that the bone and 
joint structures appeared intact with no evidence of 
degenerative change.  There was questionable evidence of 
fracture of the upper limits of the scapula.  The impression 
included chronic dislocation of the left shoulder.

An additional VA outpatient record from March 1995 includes 
that the veteran had complaints to include pain secondary to 
old left shoulder dislocation.  On examination, there was 
slight deformity of the left shoulder and pain on extreme 
abduction.  There was no neuropathy.  It was indicated that 
the veteran had a chronic shoulder injury.  

A VA outpatient record from June 1995 shows that he veteran 
was seen with complaints to include chronic left shoulder 
pain secondary to dislocated shoulder.  The examination of 
the extremities was negative.  

At an RO hearing in April 1998, the veteran reported that his 
shoulder would dislocate every day.  He took pain reliever 
medication.  He would get sharp pains when he moved his arm 
everyday from the dislocated shoulder.  In addition to other 
disabilities, it stopped him from working.  He was unable to 
lift things more than 40 pounds.  If he lifted heavier items, 
his shoulder would go out.  He would guard his movements.  
The shoulder would ache when he slept and caused him to wake 
up.

A notation from the VA from April 1998 indicates that the 
veteran failed to appear for a VA examination.

In a letter to the veteran at his address of record, in 
December 1998, the RO requested the veteran to submit 
evidence of medical treatment he had received regarding the 
left shoulder, and evidence regarding marked interference 
with employment or frequent periods of hospitalization due to 
the service connected left shoulder disability.

In a letter to the veteran at his address of record in April 
1999, the RO requested information regarding treatment for 
the service connected disability.  It was additionally 
indicated that a release needed to be signed regarding the 
veteran's Social Security Administration records.  

Entered into the claims folder in 1999 was a VA outpatient 
record from December 1995 that shows that the veteran had 
complaints to include continued left shoulder problems since 
a dislocation in service.  

In a VA notation from July 1999 it was indicated that the 
veteran failed to appear for a VA examination.

In a November 1999 letter to the veteran through a contact 
person, the RO requested that the veteran respond with a 
current address and indicate whether he would report for an 
examination.

II.  Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As this case involves a rating assigned in 
connection with a grant of service connection, the Board will 
follow the mandates of the Fenderson case in adjudicating 
this claim.  

Initially in this case it is noted that an examination was 
scheduled for the veteran pursuant to the Board's Remand 
instructions.  Further, requests were made to veteran 
regarding assistance in obtaining treatment records and 
Social Security Administration records.  He failed to appear 
for the examination without any cause given and failed to 
respond to the RO letters.  In Wood v. Derwinski, 1 Vet. App. 
190 (1991) the Court indicated that the duty to assist is not 
always a one-way street and veterans must cooperate with VA's 
efforts to provide adequate medical examinations.  See also 
Olson v. Principi, 3 Vet. App. 480 (1992).  The Board finds 
that all reasonable efforts have been expended by VA to 
afford the veteran a VA examination.  Further, the Board 
finds that to the extent possible, any duty to assist to 
obtain treatment records and Social Security Administration 
records has been satisfied.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1990) (regarding duty to assist to obtain treatment 
records) and Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(regarding duty to obtain Social Security Administration 
records).

When a claimant fails to appear for a scheduled reexamination 
pursuant to an original compensation claim, 38 C.F.R. § 
3.655(b) (1999) dictates that the claim be rated on the 
evidence of record.  Therefore the Board will adjudicate the 
claim on the basis of the evidence of record.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

By rating action in January 1995, service connection was 
awarded for left shoulder; a 0 percent rating was assigned 
under Diagnostic Code (DC) 5200 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  

Under Diagnostic Code 5200, for ankylosis of the 
scapulohumeral articulation, a 20 percent rating may be 
assigned for a minor extremity for favorable ankylosis of the 
scapulohumeral articulation, abduction to 60 degrees, can 
reach mouth and head.  A 30 percent rating may be assigned 
for a minor extremity for ankylosis of the scapulohumeral 
articulation intermediate between favorable and unfavorable.  
A 40 percent rating may be assigned for a minor extremity for 
unfavorable ankylosis of the scapulohumeral articulation, 
with abduction limited to 25 degrees from side.  Note:  the 
scapula and humerus move as one piece.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (1999).

The shoulder may also be rated under Diagnostic Code 5201, 
for limitation of motion of the arm.  A 20 percent rating may 
be assigned for limitation of motion of the arm, major or 
minor extremity, at shoulder level or limitation of motion of 
the arm, minor extremity, midway between side and shoulder 
level.  A 30 percent evaluation may be warranted for 
limitation of motion of the arm, minor extremity, to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (1999).

Under Diagnostic Code 5202, for other impairment of the 
humerus, minor extremity, a 20 percent rating is warranted 
for malunion of the humerus with moderate deformity or marked 
deformity.  A 20 percent rating is also warranted for 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes, and guarding of movement only 
at shoulder level or with frequent episodes and guarding of 
all arm movements.  A 40 percent evaluation is warranted for 
fibrous union of the humerus.  A 50 percent rating is 
warranted for nonunion of the humerus (false flail joint).  A 
70 percent rating is warranted for loss of head of the 
humerus (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 
5202 (1999).

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula, minor extremity, a 10 percent rating is warranted 
for malunion of the clavicle or scapula, or for nonunion of 
the clavicle or scapula without loose movement.  A 20 percent 
rating is warranted for nonunion of the clavicle or scapula 
with loose movement or for dislocation of the clavicle or 
scapula.  Or it is rated on impairment of function of 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(1999).

The record supports a rating of 20 percent for the veteran's 
left shoulder disability based on limitation of motion of a 
minor extremity to no greater that midway between side and 
shoulder level.  (In this regard, a 20 percent rating is 
assignable for a minor extremity where limitation is at 
shoulder level or midway between side and shoulder level).  
There is no evidence of actual limitation to 25 degrees from 
the side warranting the next higher evaluation of 30 percent.  
As to functional loss, the Board is unable to determine if 
this causes any additional loss of range of motion as the 
veteran has failed to cooperate in appearing for another VA 
examination.  Moreover, while the veteran reports daily 
episodes of dislocation, there is no medical evidence of 
instability of the joint, nor is there evidence of malunion.  
Efforts to obtain this information have been futile due to 
the veteran's lack of cooperation in appearing for the 
examination.

Finally, the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  
However, the Board is still obligated to seek out all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court of 
Appeals for Veterans Claims clarified that it did not read 
the regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extra-schedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extra-schedular rating is a component of the 
appellant's claim, and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell at 
339.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321(b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluation in this case is 
not inadequate.  A higher rating is assignable for the 
veteran's service connected left shoulder disability, but the 
medical evidence reflects that the requirements for an 
increase are not present in this case.  Second, this case 
does not present evidence of an exceptional disability 
picture.  The evidence presented in this case does not 
demonstrate that the service connected left shoulder 
disability is shown to have had such an unusual impact on his 
employment as to render impractical the application of 
regular schedular standards.  In this regard, it is 
reiterated that the veteran was requested to submit evidence 
of interference with employment or frequent periods of 
hospitalization due to the left shoulder disability, but 
there has been no response.
 

ORDER

Entitlement to a 20 percent rating and no greater for left 
shoulder (minor) disability is granted, subject to the law 
and regulations pertaining to the payment of monetary 
benefits.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

